                              Case 1:21-cr-00510-CKK Document 5 Filed 07/30/21 Page 1 of 1
AO 442 (Rev. ll/ll)     Arrest Warrant




                                            UNITED STATES DISTRICT COURT
                                                                        for the

                                                                District of Columbia

                      United States of America
                                  v.                                      )
                                                                          )     Case: 1:21-mj-00546
                         Janet West Buhler
                                                                          )     Assigned To : Meriweather, Robin M.
                                                                          )     Assign. Date: 7/28/2021
                                                                          )     Description: COMPLAINT WI ARREST WARRANT
                                                                          )
                                Defendant


                                                         ARREST WARRANT
To:            Any authorized law enforcement officer


               YOU ARE COMMANDED              to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                 Janet West Buhler
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment            0 Superseding Indictment            0 Information        0 Superseding Information                N Complaint
o      Probation Violation Petition           0 Supervised Release Violation Petition           o Violation     Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(I) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
 Authority;
 18 U.S.C.       § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
 40 U.S.C.       § 5104(e)(2)(B) - Entering and Remaining in the Gallery of Congress;
 40 U.S.c.       § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;
                                                                                                                                   2021.07.28
 40 U.S.C.       § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.
                                                                                                            P~     +-.-            12:03:00
Date: _~0~7~/2=8=/2=02=1~_                                                                                                         -04'00'
                                                                                                 Issuing officer's signature


City and state:                      Washin   on D.C.                             Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                  Printed name and title


                                                                       Return

               This warrant was received on (date)      V~ {~     VI          , and the person was arrested on    (date)       ~            07f¥v(
at   (city   and state)   .s;..n..7 l-At& CdT'b lAX

Date:         v:t (/~4'V1
                     I                                                                         Arresting officer's signature
